                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION


 THE SCHOOL OF THE OZARKS, INC.,
 D/B/A COLLEGE OF THE OZARKS,

                                      Plaintiff,

       v.                                            Civil Case No.: 6:21-cv-3089

 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States;
 U.S. DEPARTMENT OF HOUSING AND
 URBAN DEVELOPMENT; MARCIA L.
 FUDGE, in her official capacity as Secretary
 of the U.S. Department of Housing and Urban
 Development; JEANINE M. WORDEN, in
 her official capacity as Acting Assistant
 Secretary for Fair Housing & Equal
 Opportunity of the U.S. Department of
 Housing and Urban Development,

                                   Defendants.

     PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER
               AND FOR A PRELIMINARY INJUNCTION

                        ORAL ARGUMENT REQUESTED
   Under Federal Rule of Civil Procedure 65, Plaintiff College of the Ozarks moves

for a temporary restraining order and a preliminary injunction on claims 1, 2, 3, 5,

and 6 of the Complaint, and it requests oral argument under Local Rule 7.0(e).

   On his first day in office, President Biden issued an Executive Order ending
private religious colleges’ single-sex housing. Under the President’s Executive Order

and a subsequent implementing directive, the U.S. Department of Housing and

Urban Development (HUD) has purported to extend the Fair Housing Act’s

prohibition on sex discrimination to any distinctions based on sexual orientation and

gender identity. This mandate, which HUD calls a “directive” and which President

Biden calls a “rule change,” applies to student housing at private religious colleges,
and forces colleges to let biological males occupy single-sex female residence halls if



                                           1
males assert a female gender identity. Males must be allowed to share female

communal showers and must even be eligible to be randomly placed as females’

roommates. Because the Fair Housing Act (FHA) and its regulations prohibit

“statements” and “notices” that are deemed discriminatory, the directive also censors

colleges from even telling their students the college’s religious position is that

dormitories are or should be single-sex. The directive also bans Colleges from having

a housing code of conduct under which students agree to refrain from sexual relations

outside of a marriage between one biological man and one biological woman. The

directive imposes these mandates and speech restrictions under threat of ruinous

fines and even jail time.

   As a private religious college with single-sex student housing, the College of the

Ozarks has an urgent need for a temporary restraining order and a preliminary

injunction. The College houses 1,300 students in single-sex residence halls under a

religiously based code of conduct, and the College is engaging in ongoing

communications with students for current and future housing. Without emergency

injunctive relief, the College faces massive fines, investigatory burdens, and

suppression of its policies and speech from the federal government.

   As explained in the Suggestions in Support, the federal government’s new
directive is unlawful and should be enjoined for at least four reasons.

   First, the directive is an arbitrary and capricious rule change under the

Administrative Procedure Act (APA), 5 U.S.C. § 706, because the government failed

to consider the impact on private religious colleges, or alternatives to this mandate.

   Second, the government issued the directive without notice and an opportunity

for comment as required by the APA, the FHA, and HUD’s own regulations.

   Third, the directive is contrary to law under the APA for two reasons. It violated

the Appointments Clause of the U.S. Constitution, because rather than having a
Senate-confirmed official issue the rule change, the government sought to legislate


                                          2
by executive fiat through an acting assistant secretary’s signature. It also lacks

statutory authority because the FHA’s sex discrimination provision does not address

sexual orientation or gender identity, and the Constitution’s clear-notice canon bars

the government’s newfound view of this Act.

   Fourth, the directive violates the First Amendment’s Free Speech Clause, because

it censors the College’s speech implementing or supporting its student housing

policies, but it allows—and even requires—speech implementing and favoring its own

preferred housing policies. The directive thus restricts speech based on both its

content and its viewpoint; it compels speech; and it is overbroad because it sweeps in

large amounts of speech by hundreds of educational institutions that provide student

housing separated by biological sex.

   Consequently, the College respectfully asks this Court to enter interim relief on

these grounds and enjoin the directive while this case is pending under 5 U.S.C. §

705, 28 U.S.C. §§ 2201–2202, authorizing declaratory and other appropriate relief,

and the Court’s power to review and enjoin ultra vires or unconstitutional agency

action, see Larson v. Domestic & Foreign Com. Corp., 337 U.S. 682, 689-91 (1949). In

addition to the suggestions offered in support of this motion, the verified complaint

and exhibits provide evidentiary support for the motion, and a proposed form of order
is attached.

   The College thus moves the Court to enjoin the directive, and any enforcement of

it by Defendants (including their officers, agents, servants, employees, and all

persons in active concert or participation with them who receive actual notice of this

injunction), pending further ruling by this Court. The College asks that persons

subject to this injunction be prohibited from taking any action to enforce or

investigate an alleged or actual violation of the directive and its requirements. This

includes acts by Defendants that tend to prohibit, penalize, or burden private
religious educational institutions because they have or implement student housing


                                          3
policies based on biological sex, because they have or implement codes of student

conduct in housing that require sexual relations to be limited to a marriage between

one biological man and one biological woman, or because they make any statements

or notices about, related to, or substantially equivalent to such policies.

   The College also respectfully requests that this Court waive the bond requirement

for a preliminary injunction because this case serves the public interest by

vindicating its statutory and constitutional rights. City of Atlanta v. Metro. Atlanta

Rapid Transit Auth., 636 F.2d 1084, 1094 (5th Cir. 1981) (upholding the waiver of

bond where “plaintiffs were engaged in public-interest litigation”). There is no

likelihood of harm to defendants, as they already recognize the burden of this

directive on religious institutions. Coquina Oil Corp. v. Transwestern Pipeline Co.,

825 F.2d 1461, 1462 (10th Cir. 1987) (“[A] trial court may…determine a bond is

unnecessary to secure a preliminary injunction if there is an absence of proof showing

a likelihood of harm.” (quotation omitted)). And the ability to protect constitution

“rights should not be contingent upon an ability to pay.” Doctor John’s, Inc. v. City of

Sioux City, 305 F. Supp. 2d 1022, 1043-44 (N.D. Iowa 2004). And “requiring a security

bond…might deter others from exercising their constitutional rights.” Westfield High

Sch. L.I.F.E. Club v. City of Westfield, 249 F. Supp. 2d 98, 128-29 (D. Mass. 2003).

                                     CONCLUSION
   This Court should enter a temporary restraining order and a preliminary

injunction, waiving bond.




                                           4
Respectfully submitted this 15th day of April, 2021.

GREGGORY R. WALTERS                          s/ Julie Marie Blake
IL Bar No. 6256826*                          MATTHEW S. BOWMAN*
ALLIANCE DEFENDING FREEDOM                   DC BAR NO. 993261
15100 N 90th Street                          JULIE MARIE BLAKE
Scottsdale, AZ 85260                         MO Bar No. 69643
Telephone: (480) 444-0020                    ALLIANCE DEFENDING FREEDOM
Facsimile: (480) 444-0028                    440 First Street, NW, Ste. 600
gwalters@ADFlegal.org                        Washington, D.C. 20001
                                             Telephone: (202) 393–8690
                                             Facsimile: (202) 347–3622
*Pro hac vice application forthcoming        mbowman@ADFlegal.org
                                             jblake@ADFlegal.org


                               Attorneys for Plaintiff




                                         5
                           CERTIFICATE OF SERVICE

      I hereby certify that, in accordance with the Federal Rules of Civil Procedure,

a copy of this motion will be served upon the following individuals and agencies via

registered or certified mail:

 U.S. Department of Housing and               Joseph R. Biden, Jr.
 Urban Development                            The White House
 451 7th Street S.W.,                         1600 Pennsylvania Avenue, N.W.
 Washington, DC 20410                         Washington, DC 20500

 Acting U.S. Attorney Teresa A.               Marcia L. Fudge
 Moore                                        Secretary of the U.S. Department of
 Attn: Civil-Process Clerk                    Housing and Urban Development
 Western District of Missouri                 U.S. Department of Housing and Urban
 Charles Evans Whittaker Courthouse           Development
 U.S. Attorney's Office                       451 7th Street S.W.,
 Room 5510                                    Washington, DC 20410
 400 East 9th Street
 Kansas City, MO 64106                        Jeanine M. Worden
                                              Acting Assistant Secretary for Fair
 Attorney General of the United               Housing & Equal Opportunity of the
 States                                       U.S. Department of Housing and Urban
 U.S. Department of Justice                   Development
 950 Pennsylvania Avenue, NW                  U.S. Department of Housing and Urban
 Washington, DC 20530-0001                    Development
                                              451 7th Street S.W.,
                                              Washington, DC 20410

Respectfully submitted this 15th day of April, 2021.

                                                s/ Julie Marie Blake
                                                Julie Marie Blake
                                                Attorney for Plaintiff




                                          6
